Geo. G. Barnard, J.
The general rule is well settled, that a delivery on the wharf, at a proper time, with notice, discharges the carrier of water-borne goods. (Ely v. New Haven Railroad Company, 53 Barb. 207.) Justice Brady is of the opinion that this case is an exception to the rule, because he considers the case of goods in controversy was discharged in the night-time. I cannot find that the referee finds any such fact specifically. I think, also, if he had so found, it would have been against the clear weight of the testimony, which, according to my understanding of it, shows the delivery to have been in the daytime.
Besides, the case in question contained dutiable goods, which were not paid. Of necessity, under the United States statutes and treasury regulations in evidence, the custom-house officers were the only persons authorized to receive such goods on the wharf.
There is no dispute but that they did receive this case, whether unladen in the day or night-time; and with its receipt by them, in my opinion, the liability of the defendants terminated.
I think the judgment should be reversed, and a new trial ordered, with costs.
Ingraham, P. J., concurred.